Case 2:19-cr-00067-DBH Document 2 Filed 04/03/19 Pagelof2 PagelD#: 3

9-19 ex- Ut OBK

 

 

 

 

 

 

 

 

 

ict COURT
SYNOPSIS — INFORMATION —_U.3: R/V oF niall
_? IRTLANT £0
Name: Jessica Childs ee 90
agg spn -3 A
Address: Litchfield, Maine
(City & State Only) }
- Deruly CLERK

Year of Birth and Age: 1980 (38 years old)

Violation: Count 1: Wire fraud affecting a financial
institution.

18 U.S.C, § 1343.

Penalties: Count 1: Class B felony. Not more than 30
years imprisonment, and/or not
more than a $1,000,000 fine.

18 U.S.C. § 1343.

Supervised Release: Count 1: Not more than 5 years.

18 U.S.C. § 3583(b)(1).

Maximum Term of Imprisonment Count 1: Not more than 3 years.

for Violation of Supervised Release: 18 U.S.C. § 3583(e)(3).

Maximum Additional Term of Count 1: Not more than 5 years less term of

Supervised Release for Violation of
Supervised Release:

imprisonment imposed upon
revocation.
18 U.S.C. § 3583(h).

 

Defendant’s Attorney:

Stacey D. Neumann

 

Primary Investigative Agency and
Case Agent Name:

United States Department of Transportation, Office
of Inspector General
Dwight Schwader

 

Detention Status:

Defendant to be noticed through her attorney.

 

Foreign National:

No

 

Foreign Consular Notification
Provided:

N/A

 

County:

Androscoggin, Cumberland, Kennebec, Sagadahoc

 

 

AUSA:

 

Craig M. Wolff

 

 
Case 2:19-cr-00067-DBH

Document 2 Filed 04/03/19 Page2of2 PagelD#: 4

 

 

 

 

 

Guidelines apply? Y/N Yes
Victim Case: Yes
Corporate Victims Owed N/A
Restitution:
Assessments: $100.
18 U.S.C. § 3013(a)(2){A).

 

 

 
